People ex rel. Baptiste v Spota (2017 NY Slip Op 03010)





People v Spota


2017 NY Slip Op 03010


Decided on April 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2017-00888	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Anthony Baptiste, petitioner,
vThomas Spota, et al., respondents.


Anthony Baptiste, Riverhead, NY, petitioner pro se.
Thomas J. Spota, named herein as Thomas Spota, District Attorney, Riverhead, NY (Alfred Croce of counsel), respondent pro se and for respondent Robert Barry.

Writ of habeas corpus in the nature of an application to reduce bail upon Suffolk County Indictment No. 0396/16, and application by the petitioner for poor person relief.
ORDERED that the application is granted to the extent that the filing fee is waived and the application is otherwise denied as academic; and it is further,
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Suffolk County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
HALL, J.P., SGROI, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court